Citation Nr: 1721392	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Marcy 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his wife testified via live video conference before the undersigned Veterans Law Judge (VLJ) in April 2017. A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1. The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), rated 70 percent; right eye blindness, rated 30 percent; and superficial facial scars associated with right eye blindness, rated 0 percent.

2. The competent evidence reasonably establishes that the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met, and a TDIU rating is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.16 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of VA's duty to notify and assist on the matter; any notice defect or duty to assist failure is harmless. Accordingly, the Board will address the merits of the claim.

2. TDIU

The Veteran contends that his service-connected disabilities preclude him from securing or maintaining a substantially gainful occupation, entitling him to TDIU.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91 (Dec. 17, 1991). The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991). In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to TDIU, neither his nonservice-connected disabilities nor his age may be considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993). The United States Court of Appeals for Veterans Claims (Court) has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience. 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Board finds that the evidence of record supports granting the Veteran's claim of entitlement to TDIU. A review of the record shows that the Veteran currently meets the schedular criteria for TDIU. See 38 C.F.R. § 4.16(a). Service connection is in effect for posttraumatic stress disorder (PTSD), evaluated 70 percent disabling; right eye blindness, evaluated 30 percent disabling; and facial scarring, evaluated 0 percent disabling. The Veteran's combined disability rating for compensation is 80 percent effective November 12, 2010. See 38 C.F.R. § 4.25 (2016).
VA examinations of the Veteran's eye show that it requires continuous medication of daily timolol eye drops. His visual acuity in October 2010 was worse than 5/200. A subsequent VA examination in November 2016 indicated that the Veteran's visual acuity in his right eye was 5/200 for both near and distance vision with no change when corrected. The Veteran's right eye is limited to light perception only, meaning he can only see light and shadow, due to anatomical loss. The Veteran was unable to recognize test letters at 1 foot or closer and unable to perceive objects, hand movements, or count fingers at 3 feet with his right eye. The Veteran suffered from enopthalmos and probable optic nerve damage from an in-service motor vehicle accident and mild drooping of the upper eyelid. The VA examiner stated that the Veteran's right eye had a severe constriction of the visual field which impacted his ability to work due to decreased peripheral vision and depth perception. The examiner further explained that this visual field was restricted to 20 degrees in the right eye, and that it would be dangerous for the Veteran if anything were to approach him from the right side. The limitations that the impairment of the Veteran's right eye place on his depth perception created a risk for tripping and falling over objects, stairs, and uneven floors.

In November 2010, a VA psychiatrist and clinical social worker jointly signed a letter indicating that the Veteran's PTSD symptoms alone prevented him from engaging in full time employment and caused difficulty in a work setting. These professionals described the Veteran as suffering from vivid, intrusive, distressing memories and dreams; sleep problems and agitation for years; a history of alcohol abuse, irritability, panic, insomnia, and depression. They also diagnosed avoidance symptoms, a tendency to isolate himself from others, and emotional numbing. In their treatment of the Veteran, the Veteran reported that he was easily agitated and angered with a history of poor impulse control and no activities that he enjoyed.

In April 2012, the same VA psychiatrist and clinical social worker who jointly signed the November 2010 letter, signed another joint letter repeating much of what was stated in their prior letter.  They also stated it was their "professional opinion that [the Veteran would] have difficulty in a work setting as a result of his [PTSD] and should be considered totally and permanently disabled."

At VA examinations in November 2011 and November 2016, the Veteran indicated that he did not feel like himself. He stated that he had sleep problems and only got 4 to 5 hours of uninterrupted sleep per night. He indicated that he had no social activities outside of the home and stated that he did not even attend his grandchildren's sports games. He indicated that he did not finish tasks that his previous hobbies no longer appealed to him. He also stated that he did not like to go out or crowds. He admitted to "driving his wife crazy" and that he, himself, got angry over nothing. The examiner indicated that the Veteran's employment would be impacted due to his irritability and that the Veteran would only be able to work where he could be loosely supervised. In addition to these symptoms common to both VA examinations, the Veteran endorsed additional symptoms in November 2016 including mild memory loss for names, directions or recent events. The Veteran reported and the examiner appeared to endorse that the Veteran's eye condition and PTSD symptoms had combined to cause difficulties for the Veteran in the work place.

VA psychiatrists who treated the Veteran between November 2010 and November 2016 stated that the Veteran was clearly unable to hold down a job and described such symptoms as irritable mood, erratic sleep, low energy, poor concentration and memory, diminished interests, and marginal judgment and insight. The Veteran had no social activities or hobbies, was unable to finish tasks. The psychiatrist noted that the Veteran's eyesight had diminished to the point where he could no longer enjoy reading. Notably, the psychiatrists' determination that the Veteran was unable to hold down a job as consistent with the GAF score of 50 recorded during these visits.

The Veteran has not worked full time during the appeal period. The record reflects that the Veteran worked as a greeter at a discount retail store on a part time basis for a little over nine years. The Veteran initially worked approximately 26 hours per week, but subsequently his hours were reduced. At his hearing, the Veteran testified that his service-connected blindness exacerbated his PTSD symptoms during this employment. The Veteran's service-connected right eye blindness impaired his vision. One of his duties as a greeter was to review the receipts of exiting customers. However, his impaired vision made it difficult for him to read the receipts quickly, leading to frustrating encounters with store customers that exacerbated symptoms of his PTSD including his irritability. The Veteran admitted that he did get fairly rude with some customers. Those customers complained about the Veteran, and the Veteran ultimately decided to quit his job as a result. At the hearing, the Veteran's spouse also confirmed the Veteran's irritability and nightmares.

The Board finds that this evidence is sufficient to indicate that the Veteran would be unable to follow a substantially gainful course of employment due to his service-connected disabilities. Accordingly, after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU due to service-connected disabilities are met.


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


